OPINION ON MOTION FOR REHEARING
Upon rehearing, Richardson presents to us the case of Ballard v. State, 464 S.W.2d 861 (Tex.Crim.App.1971), a case which did not involve the State’s impeachment of its own witness. Ballard was convicted of fondling. At trial Ballard denied “messing around” with little children. The State impeached him by presenting evidence of extraneous offenses with other children. These extraneous offenses were not admissible for any purpose other than to impeach him or to show his lascivious intent. The opinion holds that it was error to refuse to give an instruction limiting the jury’s consideration of the testimony.
In the case at bar, the testimony given relates to the offense at bar, not extraneous offenses. Consequently, Richardson’s reliance on Ballard is misplaced.
Richardson also relies on the cases of Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976); Cuellar v. State, 613 S.W.2d 494 (Tex.Crim.App.1981); and Conway v. State, 625 S.W.2d 35 (Tex.App.—Eastland 1981, pet. ref’d). All of these cases are distinguishable in that they all hold that the State may not use the defendant’s post-arrest silence against him, even. for impeachment purposes. These cases are not applicable to the case at bar because in the instant case Richardson *67waived his right to remain silent and gave a written confession and made oral statements which were inconsistent with his testimony at trial. In the Conway case, cited by Richardson, the defendant had also made statements, but the statements made were not inconsistent with his trial testimony. Since Richardson did not remain silent, his statements, once admitted into evidence, are admissible for all purposes, not just for impeachment. There was no indication that the evidence was admitted for the limited purpose urged by Richardson in this appeal. In any event, if there were any error, we find it to be harmless in view of Richardson’s written statement which is inconsistent with and contains no mention of the theory which he presented at trial.
Richardson also requests that our opinions in this case be published. We grant that request and order the original opinion and this opinion published.
Except for granting the request to publish the opinions, Richardson’s motion for rehearing is overruled.